UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1698



HENRY LEWIS ASTROP,

                                              Plaintiff - Appellant,

          versus


BRUNSWICK COUNTY TRANSPORTATION FOR BRUNSWICK
COUNTY SCHOOLS; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-05-392-3)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Lewis Astrop, Appellant Pro Se. Abbigale Bricker Fredrick,
THE CONRAD FIRM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Henry Lewis Astrop appeals the district court's order

dismissing     his    civil    action     for   lack     of     subject    matter

jurisdiction.    As the district court noted, Astrop has not alleged

facts sufficient to establish jurisdiction based on diversity of

citizenship.     See 28 U.S.C. § 1332 (2000).           Further, there is no

basis in law or fact for any claim against the United States.                   To

the extent Astrop’s complaint could have been construed as an

action   under   42   U.S.C.   §   1983   (2000),      Astrop   admits     in   his

complaint that he was not injured in the automobile accident at

issue.   We have reviewed the record and find no reversible error.

Accordingly, although we deny Brunswick County Transportation’s

motion to dismiss, we affirm substantially on the reasoning of the

district court. See Astrop v. Brunswick County Transp., No. CA-05-

392-3 (E.D. Va. June 20, 2005).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                    - 2 -